 



Exhibit 10.43
PHARMANET DEVELOPMENT GROUP, INC. AMENDED AND RESTATED ETHICS POLICY
Adopted by the Board of Directors
of PharmaNet Development Group, Inc.
On August 24, 2006 and as amended and restated on February 26, 2007
Introduction
          This Ethics Policy will serve as PharmaNet Development Group, Inc.’s
(“PDG” or “Company”) Code of Ethics (“Policy”) and as such they cover a wide
spectrum of business practices and procedures, and are applicable to all
directors, officers and employees. They do not cover every issue that may arise,
but they set out some basic principles to guide all directors, officers and
employees of PDG. We expect all of our directors, officers and employees to
comply with them and to seek to avoid improper behavior or even the appearance
of improper behavior. The Policy expressly apply to all directors, officers and
employees, even when we do not specifically refer to each of them.
          If a law conflicts with a policy in this Policy, you must comply with
the law. If you have any questions about these conflicts, you should ask your
supervisor how to handle the situation.
          Those who violate this Policy may be subject to disciplinary action,
which may include termination of employment, depending on the nature of the
violation. If you observe, learn of, or, in good faith, suspect a violation of
this Policy, you must follow the reporting procedures set forth in Section 14
below.
          Statements in this Policy to the effect that certain actions may be
taken only with approval will be interpreted to mean that appropriate directors,
officers or supervisors and managers must give prior written approval before the
proposed action may be undertaken.

 



--------------------------------------------------------------------------------



 



          This Policy should be read in conjunction with the Company’s other
policy statements, including the Company’s Insider Trading Policy, Blackout
Policy, as well as the discrimination and harassment policies adopted by our
Company and its respective subsidiaries.
1. Compliance with Laws, Rules and Regulations
          Obeying the law, both in letter and in spirit, is the foundation on
which PDG’s ethical standards and our reputation are built. All employees must
respect and obey the laws of the cities, states and nations in which we operate.
A variety of laws apply to the Company and its operations, and some carry
criminal penalties. These laws include securities laws, and state laws relating
to duties owed by corporate directors and officers. Examples of criminal
violations of the law include: stealing, embezzling, misapplying corporate or
bank funds, or making payments, whether corporate or personal, of cash or other
items of value that are intended to influence the judgment or actions of
political candidates, government officials or businesses in connection with any
of the Company’s activities. The Company must and will report all suspected
criminal violations to the appropriate authorities for possible prosecution, and
will investigate, address and report, as appropriate, non-criminal violations.
2. Conflicts of Interest
          A “conflict of interest” exists when a person’s private interest
interferes in any way with the interests of PDG. A conflict may arise when an
employee, officer or director takes actions or has interests that may make it
difficult to perform his or her PDG work objectively and effectively. Conflicts
of interest may also arise when an employee, officer or director, or members of
his or her family, receives improper personal benefits as a result of his or her
position with PDG.

2



--------------------------------------------------------------------------------



 



          Conflicts of interest are prohibited as a matter of PDG policy, except
under specific Policy approved by the Board of Directors. Conflicts of interest
may not always be clear-cut, so if you have a question, you should consult with
higher levels of management or PDG’s legal counsel. Any employee, officer or
director who becomes aware of a conflict or potential conflict must bring it to
the attention of a supervisor, manager or other appropriate personnel or utilize
the procedures set forth in Section 14 below.
          a. Outside Activities/Employment
          Any outside activity, including employment, should not significantly
encroach on the time and attention employees devote to their corporate duties,
should not adversely affect the quality or quantity of their work, and should
not make use of corporate equipment, facilities, or supplies, or imply (without
the Company’s approval) the Company’s sponsorship or support. Employees are
prohibited from taking part in any outside employment without the Company’s
prior approval. It is almost always a conflict of interest for an PDG employee
to work simultaneously for a competitor, client or supplier. The best policy is
for employees to avoid any direct or indirect business connection with our
clients, suppliers or competitors, except on our behalf. Directors may engage in
outside activities that do not interfere with their responsibilities as
directors for the Company, and do not give rise to an actual or apparent
conflict of interest.
          b. Civic/Political Activities
          The Company allows each employee to dedicate up to eight hours per
year to a Company sponsored charitable or volunteer activity. In addition,
employees may participate in other civic or charitable activities as long as
such participation does not encroach on the time and attention they are expected
to devote to their Company-related duties. For non-Company sponsored events,
activities are to be conducted in a manner that does not involve the Company or
its assets

3



--------------------------------------------------------------------------------



 



or facilities, and does not create an appearance of Company involvement or
endorsement, absent prior written approval.
          c. Loans to Employees
          The Company will not make loans or extend credit guarantees to or for
the personal benefit of executive officers and directors, except as permitted by
law. Loans or guarantees may be extended to other employees only with Company
approval.
          d. Gifts
          The purpose of business entertainment and gifts in a commercial
setting is to create goodwill and sound working relationships, not to gain
unfair advantage with clients or other business partners. No gift or
entertainment should ever be offered, given, provided or accepted by any PDG
employee, family member of an employee, or agent unless it: (1) is not a cash
gift, (2) is consistent with customary business practices, (3) is not excessive
in value, (4) cannot be construed as a bribe or payoff, and (5) does not violate
any laws or regulations. Under-the-table payments to foreign
physician-investigators is an example of inappropriate gifts or payments.
Employees should discuss with their supervisor any gifts or proposed gifts which
may be considered inappropriate.
3. Insider Trading
          Employees who have access to confidential information are not
permitted to use or share that information for trading purposes or for any other
purpose except the conduct of our business. All non-public information about PDG
should be considered confidential information. Among other things, trading while
in possession of material inside information, or to “tip” others who might make
an investment decision on the basis of this information, is not only a violation
of Company policy, but may subject an employee to criminal or civil liability.
In order to assist

4



--------------------------------------------------------------------------------



 



with compliance with laws against insider trading, PDG has adopted a specific
policy governing employees’ trading in securities of PDG, which policy is
incorporated by reference into this Policy. This policy has previously been
distributed is available upon request. Questions about the insider trading
policy should be addressed to PDG’s legal counsel.
4. Corporate Opportunities
          Employees, officers and directors are prohibited from taking for
themselves personally, opportunities that are discovered through the use of
corporate property, information, or position without the written consent of the
Board of Directors. No employee may use corporate property, information, or
position, for improper personal gain, and no employee may compete with PDG
directly or indirectly. Employees, officers and directors owe a duty to PDG to
advance its legitimate interests when the opportunity to do so arises.
5. Competition and Fair Dealing
          We seek to outperform our competition fairly and honestly. Stealing
proprietary information, possessing trade secret information that was obtained
without the owner’s consent, or inducing such disclosures by past or present
employees of other companies is prohibited. Each employee should endeavor to
respect the rights of and deal fairly with PDG’s clients, suppliers, competitors
and other employees. No employee should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged or confidential information,
misrepresentation of material facts, fraud, or any other intentional unfair
dealing practice.
6. Discrimination and Harassment
          The diversity of PDG’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and will
not tolerate any illegal discrimination or harassment. PDG’s Insider Trading
Policy, Blackout Policy, as well as the

5



--------------------------------------------------------------------------------



 



discrimination and harassment policies adopted by our Company and its respective
subsidiaries are incorporated by reference into this Policy.
7. Health and Safety
          PDG strives to provide each employee with a safe and healthy work
environment. Each employee has responsibility for maintaining a safe and healthy
workplace for all employees by following safety and health rules and practices
and reporting accidents, injuries and unsafe equipment, practices or conditions.
          Violence and threatening behavior are not permitted. Employees should
report to work in condition to perform their duties, free from the influence of
illegal drugs or alcohol. The use of illegal drugs in the workplace will not be
tolerated.
8. Record-Keeping
          PDG requires honest and accurate recording and reporting of
information in order to make responsible business decisions. For example, only
the true and actual number of hours worked should be reported.
          Some employees are authorized to use business expense accounts, which
must be documented and recorded accurately. If you are not sure whether a
certain expense is legitimate, ask your supervisor or PDG’s controller.
          All of PDG’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect PDG’s transactions
and must conform both to applicable legal requirements and to PDG’s system of
internal controls. Unrecorded or “-off the books” funds or assets should not be
maintained unless permitted by applicable law or regulation.

6



--------------------------------------------------------------------------------



 



          Business records and communications often become public, and we should
avoid exaggeration, derogatory remarks, guesswork, or inappropriate
characterizations of people and companies that can be misunderstood. This
applies equally to e-mail, internal memos, and formal reports. Records should
always be retained or destroyed according to PDG’s record retention policies and
communications.
9. Confidentiality
          Employees must maintain the confidentiality of confidential
information entrusted to them by PDG or its clients except when disclosure is
authorized by PDG’s legal counsel or required or protected by laws or
regulations. Confidential information includes all non-public information that
might be of use to competitors, or harmful to PDG or its clients, if disclosed.
It also includes information that suppliers and clients, and our clinical
research subjects, have entrusted to us. The obligation to preserve confidential
information continues even after employment ends. In connection with this
obligation, every employee is bound by a duty of confidentiality.
10. Protection and Proper Use of PDG Assets
          All employees should endeavor to protect PDG’s assets and ensure their
efficient use. Theft, carelessness, and waste have a direct impact on PDG’s
profitability. Any suspected incident of fraud or theft should be immediately
reported for investigation. PDG equipment should not be used for non-PDG
business. Occasional and incidental personal use of PDG’s communications systems
may be permitted if it does not otherwise interfere with the Company’s
operations. Use of the Company’s communications systems or other property for
any solicitations is prohibited.

7



--------------------------------------------------------------------------------



 



          The obligation of employees to protect PDG’s assets includes its
proprietary information. Proprietary information includes intellectual property
such as trade secrets, patents, trademarks, and copyrights, as well as business,
marketing and service plans, ideas, designs, databases, records, salary
information and any unpublished financial data and reports. Unauthorized use or
disclosure of this information would violate PDG policy and may subject the
employee to criminal or civil penalties.
11. Delegation of Authority
          Each employee, and particularly each of the Company’s officers, must
exercise due care to ensure that any delegation of authority is reasonable and
appropriate in scope, and includes appropriate and continuous monitoring. No
authority may be delegated to employees who the Company has reason to believe,
through the exercise of reasonable due diligence, may have a propensity to
engage in illegal activities.
12. Payments to Government Personnel
          The U.S. Foreign Corrupt Practices Act prohibits giving anything of
value, directly or indirectly, to officials of foreign governments or foreign
political candidates in order to obtain or retain business. It is strictly
prohibited to make illegal payments to government officials of any country. The
Act also applies to the making of improper payments to obtain business from
commercial clients in the United States.
          In addition, the U.S. government has a number of laws and regulations
regarding business gratuities that may be accepted by U.S. government personnel.
The promise, offer or delivery to an official or employee of the U.S. government
of a gift, favor or other gratuity in violation of these rules violates PDG
policy and may be a criminal offense. State and local governments, as well as
foreign governments, may have similar rules. Gifts or payments to non-government

8



--------------------------------------------------------------------------------



 



individuals are also prohibited unless they meet the criteria set forth in
Section 2. Please contact the Company’s legal counsel if you have questions in
this area.
13. Waivers of This Ethics Policy
          Any waiver of this Policy for executive officers or directors may be
made only by the Board of Directors and will be promptly disclosed as required
by law, regulation or listing standards. Requests for a waiver of a provision of
this Policy must be submitted in writing to the Chief Financial Officer or Board
of Directors for appropriate review and decision. The Audit Committee must
review and approve any “related party” transaction as defined in Item 404(a) of
Regulation S-K and section 17 (below) before it is consummated.
14. Reporting Any Illegal or Unethical Behavior
          Employees are encouraged to talk to supervisors, managers or other
appropriate personnel about observed illegal or unethical behavior and when in
doubt about the best course of action in a particular situation. It is the
policy of PDG not to allow retaliation for reports of misconduct by others made
in good faith by employees. Employees are expected to cooperate in internal
investigations of misconduct.
          Any employee may submit a good faith concern regarding questionable
accounting or auditing matters or other matters without fear of dismissal or
retaliation of any kind to our whistleblower hotline run by a third-party
service provider, The Network, who may be contacted, effective September 15,
2006, at 1-800-528-4577 or www.tnwinc.com/webreport, or Mr. Jack Levine, CPA,
who is chairman of our Audit Committee. He may be reached as follows: 16855 NE
2“d Avenue, Suite 303, North Miami Beach, FL 33162, (305) 651-0400. You may also
submit such a concern to our outside counsel, Denis Segota, Esquire, Morgan
Lewis & Bockius LLP, 502 Carnegie Center, Princeton, NJ 08540, (609) 919-6622.

9



--------------------------------------------------------------------------------



 



15. Compliance Guidance
          Because this Policy cannot anticipate every situation that will arise,
here are a few suggestions on how to approach and analyze a new question or
issue:

•   Make sure you have all the facts in order to reach the right solutions; we
must be as fully informed as possible.   •   Ask yourself: What specifically am
I being asked to do? Does it seem unethical or improper? This will enable you to
focus on the specific question you are faced with, and the alternatives you
have. Use your judgment and common sense.   •   Clarify your responsibility and
role. In most situations, there is shared responsibility. Are your colleagues
informed? It may help to get others involved and discuss the problem.   •  
Discuss the problem with your supervisor. This is the basic guidance for all
situations. In many cases, your supervisor will be more knowledgeable about the
question, and will appreciate being brought into the decision-making process.
Remember that it is your supervisor’s responsibility to help solve problems.   •
  Seek help from PDG resources. In the rare case where it may not be appropriate
to discuss an issue with your supervisor, or where you do not feel comfortable
approaching your supervisor with your question, discuss it with the Chief
Financial Officer, your office manager or a human resources officer.

16. Special Policies with Respect to Certain Officers
          The Chief Executive Officer (“CEO”), all senior financial officers,
including the Chief Financial Officer (“CFO”), the principal accounting officer
or controller, and other persons performing similar functions (collectively, the
“Senior Executive, Financial and Accounting Officers”), are bound by the
provisions set forth above including those relating to ethical conduct,
conflicts of interest and compliance with law. In addition, the Senior
Executive, Financial and Accounting Officers are subject to the following
additional specific policies:
          a. The Senior Executive, Financial and Accounting Officers are
responsible for full, fair, accurate, timely and understandable disclosure in
the reports and documents filed by PDG with the Securities and Exchange
Commission (“SEC”) and other public communications.

10



--------------------------------------------------------------------------------



 



Accordingly, it is the responsibility of the Senior Executive, Financial and
Accounting Officers promptly to bring to the attention of the Board of Directors
or the Audit Committee any information of which he or she may become aware that
affects the disclosures made by PDG in its SEC filings or other public
communications, and to otherwise assist the Board and the Audit Committee in
fulfilling their responsibilities.
          b. The Senior Executive, Financial and Accounting Officers shall
promptly bring to the attention of the Board and the Audit Committee, any
information he or she may have concerning (a) significant deficiencies in the
design or operation of internal controls which could adversely affect PDG’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls, (b) any fraud, whether or not material, that
involves management or other employees who have a significant role in PDG’s
financial reporting, disclosures or internal controls.
          c. The Senior Executive, Financial and Accounting Officers shall
promptly bring to the attention of the Chief Financial Officer or the CEO, and
to the Audit Committee, any information he or she may have concerning any
violation of this Policy, including any actual or apparent conflicts of interest
between personal and professional relationships, involving any management or
other employees who have a significant role in PDG’s financial reporting,
disclosures or internal controls.
          d. The Senior Executive, Financial and Accounting Officers shall
promptly bring to the attention of the Chief Financial Officer or the CEO, and
to the Audit Committee, any information he or she may have concerning evidence
of a violation of the securities or other laws, rules or regulations applicable
to PDG and the operation of its business, by PDG or any agent thereof, or of
violation of this Policy or of these additional special policies and procedures.

11



--------------------------------------------------------------------------------



 



          e. The Board of Directors shall determine, or designate appropriate
persons to determine, appropriate actions to be taken in the event of violations
of this Policy or these additional special procedures by the Senior Executive,
Financial and Accounting Officers. Such actions shall be reasonably designed to
deter wrongdoing and to promote accountability for adherence to this Policy and
to these additional special procedures, and shall include written notices to the
individual involved that the Board has determined that there has been a
violation, censure by the Board, demotion or re-assignment of the individual
involved, suspension with or without pay or benefits (as determined by the
Board) and termination of the individual’s employment. In determining what
action is appropriate in a particular case, the Board of Directors or such
designee shall take into account all relevant information, including the nature
and severity of the violation, whether the violation was a single occurrence or
repeated occurrences, whether the violation appears to have been intentional or
inadvertent, whether the individual in question had been advised prior to the
violation as to the proper course of action and whether or not the individual in
question had committed other violations in the past.
          f. The Company expects that the Senior Executive, Financial and
Accounting Officers, and all other employees who participate in the preparation
of any part of the Company’s financial statements, follow this Policy:

  •   Act with honesty and integrity, avoiding violations of this Policy,
including actual or apparent conflicts of interest with the Company in personal
and professional relationships.     •   Disclose to the Chief Financial Officer
any material transaction or relationship that reasonably could be expected to
give rise to any violations of this Policy, including actual or apparent
conflicts of interest with the Company.     •   Provide the Company’s other
employees, consultants, and advisors with information that is accurate,
complete, objective, relevant, timely, and understandable.     •   Endeavor to
ensure full, fair, timely, accurate, and understandable disclosure in the
Company’s periodic reports.

12



--------------------------------------------------------------------------------



 



  •   Comply with rules and regulations of federal, state, provincial and local
governments, and other appropriate private and public regulatory agencies.     •
  Act in good faith, responsibly, and with due care, competence and diligence,
without misrepresenting material facts or allowing your independent judgment to
be subordinated.     •   Respect the confidentiality of information acquired in
the course of your work except where you have Company approval or where
disclosure is otherwise legally mandated or protected. Confidential information
acquired in the course of your work should not be used for personal advantage.  
  •   Share and maintain skills important and relevant to the Company’s needs.  
  •   Proactively promote ethical behavior among peers in your work environment.
    •   Achieve responsible use of and control over all assets and resources
employed or entrusted to you.     •   Record or participate in the recording of
entries in the Company’s books and records that are accurate to the best of your
knowledge.

          The foregoing are set forth as policies for the Senior Executive,
Financial and Accounting Officers but, are, in fact, statements of mandatory
conduct. It is also important to note that Federal law requires that any waiver
of, or amendment to the requirements in this Section will be subject to public
disclosure.
17. Related Party Hires/Transactions
          For the purpose of this Policy, the term “related party” shall mean:
Affiliates of PDG; entities for which investments are accounted for by the
equity method by PDG; trusts for the benefit of employees, such as pension and
profit-sharing trusts that are managed by or under the trusteeship of
management; principal owners of PDG; its management; members of the immediate
families (including step-children, step-parents and step-siblings) of principal
owners of PDG and its management; and other parties with which PDG may deal if
one party controls or can significantly influence the management or operating
policies of the other to an extent that one of the transacting parties might be
prevented from fully pursuing its own separate interests. Another party also is
a related party if it can significantly influence the management or operating
policies of the transacting parties or if it has an ownership interest in one of
the transacting parties and can significantly influence the other to an extent
that one or more of the transacting parties might be prevented from fully
pursuing its own separate interests.

13



--------------------------------------------------------------------------------



 



          To ensure that individuals hired by PDG are hired based upon their
merit and ability to contribute to PDG and not due to their relationship to an
employee of PDG, all new employee hires must be reviewed by PDG’s Human
Resources Department. In the event a “related party” is hired, PDG’s Human
Resources Department must communicate to the Audit Committee (the “Audit
Committee”) of the Board of Directors of PDG any related party hire, and the
Audit Committee must approve that related party hire. In addition, the Audit
Committee must approve all related party transactions; provided, however, that
such review and approval shall not be necessary if the related party transaction
(a) does not require SEC disclosure pursuant to Regulation S-K, Item 402 or Item
404, and (b) the transaction is one in which PDGI was or is to be a participant
and the amount involved is less than $60,000 per person per year, and in which
any related person had or will have a direct or indirect material interest. In
the event a transaction falls under (a) and (b) above, then such transaction
will only require approval of the Company’s Chief Executive Officer and Chief
Financial Officer.

14